Title: To James Madison from Benjamin Hawkins, 4 September 1784
From: Hawkins, Benjamin
To: Madison, James


Dear Sir,
Sweet-Springs in Botetort 4th September. 1784
I returned from Congress to Carolina in February was elected one of the representatives for the County I live in, and served in the spring session. All the requisitions of Congress were fully complied with except the one for our proportion of one million five hundred thousand dollars in addition to the five Pcent: the act for this purpose establ[ished?] has the principle laid down by Congress but will fall short in the sum required as it will not raise more than twenty five thousand dollars.
The Cession of the Western territory was long debated and opposed by a party powerful in number in the house of Commons, but was carried by fifty three against forty one. Some of those of the Minority have bee[n] very illiberal in attributing the conduct of some of the advocates for it to improper motives and representing them in their Counties as unfit for members of the legislature. A friend informs me that I was accused (as he calls it) at our election in August by a man of much influence tho’ of infamous character of being sent from Congress to negociate the cession, that I was to recieve if I succeeded ample compensation by an agency for this disposal of it. This report had such an effect on the electors that I was not elected for the ensuing year.
I have been much indisposed this summer without knowing from what cause. I set out the last of July for this place to try what effect the waters would have on me, and I am either benefited by them or the air; I think of returning some time in this month and going to Georgia to spend the winter. I am with great and sincer[e] esteem Dear Sir Your Most obedient and most humble servant
Benjamin Hawkins
